                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
                             UNITED STATES DISTRICT COURT
6                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
7
     AHMED AMR,
8
                   Plaintiff,
9                                                      Case No. 2:19-cv-00043-RAJ
            v.
10                                                     OMNIBUS ORDER
     SHARON WHITTAKER and ANTHONY
11
     KELLY,
12
                   Defendants.
13
14                                    I.   INTRODUCTION
15          This matter comes before the Court on Defendant’s Motion to Dismiss, Dkt. # 5, as
16   well as various motions filed by the parties, including Defendant’s motion for relief the
17   Court’s standing order and Plaintiff’s motions for recusal, for de novo review of a previous
18   case, and for disqualification of defense counsel. Dkt. ## 9, 11, 12, 13.
19          For the reasons below, the Court GRANTS Defendant’s Motion to Dismiss and
20   GRANTS in part Defendant’s Motion for Relief from the Court’s Standing Order. Dkt.
21   ## 5, 9. The Court DENIES Plaintiff’s Motion for Recusal. Dkt. # 11. The Court also
22   DENIES as moot Plaintiff’s Motions to Disqualify and for De Novo Review. Dkt. ## 12.
23   13.
24                                    II. BACKGROUND
25          Pro se plaintiff Ahmed Amr alleges that Defendant Sharon Whittaker, a court
26   administrator with the City of Edmonds, improperly shredded court documents and
27   tampered with court filings in a municipal case where he was a defendant. Dkt. # 1 at 5.
28   ORDER – 1
1    Plaintiff alleges the tampering was coordinated by Judge Linda Coburn, the presiding judge
2    in the municipal case, and that Judge Colburn directed Defendant to tamper with the court
3    records. Id. at 6. Plaintiff also alleges tampering by Defendant Anthony Kelly and Judge
4    Kevin Carey, who presided over a bankruptcy proceeding in the District of Delaware
5    allegedly related to municipal case. Id.
6              Plaintiff filed his Complaint in this Court on January 10, 2019. Dkt. # 1. Plaintiff
7    seeks an order compelling Defendants to complete the record in the actions above and cease
8    from further tampering. Id. at 14. He also seeks $550 million dollars on behalf of himself
9    and other intervenors. Id. On January 24, 2019, Defendant Whittaker filed a motion to
10   dismiss for failure to state a claim. Dkt. # 5. Plaintiff filed a response on January 29, 2019.
11   Dkt. # 8. The parties have since filed several additional motions, including Defendant’s
12   motion for relief from the Court’s standing order and Plaintiff’s motions for recusal, for de
13   novo review of a previous case, and for disqualification of defense counsel. Dkt. ## 9, 11,
14   12, 13.
15                                        III. DISCUSSION
16             A.     Motion to Dismiss Under Rule 12(b)(6) (Dkt. # 5)
17             Rule 12(b)(6) requires the court to assume the truth of the complaint’s factual
18   allegations and credit all reasonable inferences arising from those allegations. Sanders v.
19   Brown, 504 F.3d 903, 910 (9th Cir. 2007). The plaintiff must point to factual allegations
20   that “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
21   U.S. 544, 568 (2007). If the plaintiff succeeds, the complaint avoids dismissal if there is
22   “any set of facts consistent with the allegations in the complaint” that would entitle the
23   plaintiff to relief. Id. at 563; Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“When there are
24   well-pleaded factual allegations, a court should assume their veracity and then determine
25   whether they plausibly give rise to an entitlement to relief.”). The court typically cannot
26   consider evidence beyond the four corners of the complaint, although it may rely on a
27   document to which the complaint refers if the document is central to the party’s claims and
28   ORDER – 2
1    its authenticity is not in question. Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006).
2    The court may also consider evidence subject to judicial notice. United States v. Ritchie,
3    342 F.3d 903, 908 (9th Cir. 2003).
4           Because Plaintiff is pro se, the court must construe his complaint liberally when
5    evaluating it under the Iqbal standard. See Johnson v. Lucent Techs., Inc., 653 F.3d 1000,
6    1011 (9th Cir. 2011). Although the court holds the pleadings of pro se plaintiffs to “less
7    stringent standards than those of licensed attorneys,” Haines v. Kerner, 404 U.S. 519, 520
8    (1972), “those pleadings nonetheless must meet some minimum threshold in providing a
9    defendant with notice of what it is that it allegedly did wrong.” Brazil v. U.S. Dep’t of the
10   Navy, 66 F.3d 193, 199 (9th Cir. 1995). Accordingly, the court should “not supply essential
11   elements of the claim that were not initially pled.” Bruns v. Nat’l Credit Union Admin.,
12   122 F.3d 1251, 1257 (9th Cir. 1997). Nevertheless, “[l]eave to amend should be granted
13   unless the pleading could not possibly be cured by the allegation of other facts, and should
14   be granted more liberally to pro se plaintiffs.” McQuillion v. Schwarzenegger, 369 F.3d
15   1091, 1099 (9th Cir. 2004) (quoting Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003))
16   (internal quotation marks omitted).
17          Plaintiff brings his Complaint under 18 U.S.C. § 1519, a criminal statute regarding
18   the destruction, alteration, or falsification of records in federal investigations and
19   bankruptcy actions. Dkt. # 1 at 3. In evaluating Defendant Whittaker’s motion, the Court
20   first notes that 18 U.S.C. § 1519 is a federal criminal obstruction of justice statute and does
21   not provide a private right of action. See Bratest v. Davis Joint Unified Sch. Dist., 2017
22   WL 6484308, at *4 (E.D. Cal. Dec. 19, 2017); Peavey v. Holder, 657 F.Supp.2d 180, 190
23   (D.D.C. 2009) (noting that “to date, no circuit or Supreme Court opinion has held that §
24   1519 creates a private right of action”).
25          Even construing Plaintiff’s Complaint liberally, the Court finds it proper to grant
26   Defendant’s motion. Plaintiff alleges primarily that Defendant shredded court documents
27   and tampered with court filings at the direction of Judge Colburn. Dkt. # 1 at 4. Plaintiff
28   ORDER – 3
1    also claims that Defendant Whittaker “knew the record was being systematically corrupted
2    from the start of the proceedings and she knew the plaintiff in the Edmonds proceedings .
3    . . was directing their counsel to tamper with the court record.” Id. at 6. The court is not
4    required to accept as true allegations that are merely conclusory, unwarranted deductions
5    of fact, or unreasonable inferences. See Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992,
6    998 (9th Cir. 2010); Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55 (9th Cir.
7    1994). After stripping the Complaint of these conclusory allegations, the Court finds there
8    is no cognizable claim against Defendant.
9           Furthermore, as Defendant notes, “[j]udges are immune from suit arising out of their
10   judicial acts, without regard to the motives with which their judicial acts are performed,
11   and notwithstanding such acts may have been performed in excess of jurisdiction, provided
12   there was not a clear absence of all jurisdiction over the subject matter.” Sires v. Cole, 320
13   F.2d 877, 879 (9th Cir. 1963); see also Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)
14   (explaining that a judge will not be deprived of immunity because the action he took was
15   in error, was done maliciously, or was in excess of his authority). A like immunity extends
16   to other government officers whose duties are related to the judicial process. See Mullis v.
17   U.S. Bankr. Court for Dist. of Nev., 828 F.2d 1385, 1390 (9th Cir. 1987) (explaining that
18   the clerk of court and deputy clerks qualify for quasi-judicial immunity unless acts were
19   done in the clear absence of all jurisdiction); Agnew v. Moody, 330 F.2d 868, 870 (9th Cir.
20   1964) (duties of clerks, bailiffs, and court reporters all relate to the judicial process).
21   Plaintiff alleges here that Defendant was carrying out duties related to the judicial process
22   at Judge Colburn’s direction. Dkt. # 1 at 6 (alleging that Defendant is a “experienced court
23   administrator[]” that knows court filings should not have been shredded). It appears that
24   any amendment to the Complaint will fall within the purview of judicial or quasi-judicial
25   immunity. However, the Court will allow Plaintiff an opportunity to amend his Complaint
26   to allege actions taken that are not protected by these immunity doctrines. McQuillion, 369
27   F.3d at 1099.
28   ORDER – 4
1            B.     Motion for Relief from Standing Order (Dkt. # 9)
2            Defendant’s counsel moves for relief from the Court’s standing order requiring the
3    parties to meet and confer, preferably in person. Counsel explains that Plaintiff has made
4    graphic threats to him both in emails and in person. Dkt. # 9. The Court also notes that
5    Plaintiff has engaged in hostile behavior toward Court personnel. A district court has the
6    inherent power to discipline parties inside and outside the courtroom if their conduct
7    disrupts the orderly and efficient manner of court proceedings. Chambers v. NASCO, Inc.,
8    501 U.S. 32, 43–44 (1991). Plaintiff is hereby GIVEN NOTICE that the Court has no
9    tolerance for disruptive or threatening conduct and expects all parties to conduct
10   themselves in an appropriate manner at all times. Any further irresponsible attacks on
11   parties, counsel, or court personnel will result in appropriate sanctions for abuses of the
12   judicial process. The Court will GRANT in part Defendant’s motion and permit the meet-
13   and-confer requirement to be satisfied telephonically.
14           C.     Motion for Recusal (Dkt. # 11)
15           Plaintiff moves for the undersigned to recuse himself from presiding over the action.
16   Dkt. # 11. In what appears to be a repeating pattern, Plaintiff now accuses this Court’s
17   deputy clerk of tampering as part of a plan to derail his case. Id. at 4. He claims the
18   undersigned may be biased in favor of the deputy clerk and requests a recusal hearing. Id.
19   at 5.
20           Pursuant to 28 U.S.C. § 455(a), a judge of the United States shall disqualify himself
21   in any proceeding in which him impartiality “might reasonably be questioned.” A federal
22   judge also shall disqualify himself in circumstances where he has a personal bias or
23   prejudice concerning a party or personal knowledge of disputed evidentiary facts
24   concerning the proceeding. 28 U.S.C. § 455(b)(1).
25           Under both 28 U.S.C. § 144 and 28 U.S.C. § 455, recusal of a federal judge is
26   appropriate if “a reasonable person with knowledge of all the facts would conclude that the
27   judge’s impartiality might reasonably be questioned.” Yagman v. Republic Insurance, 987
28   ORDER – 5
1    F.2d 622, 626 (9th Cir. 1993). This is an objective inquiry concerned with whether there
2    is the appearance of bias, not whether there is bias in fact. Preston v. United States, 923
3    F.2d 731, 734 (9th Cir. 1992).
4              Plaintiff’s motion is completely without merit. The Court is aware of no bias against
5    Plaintiff or in favor of Defendants. Furthermore, there must be a factual showing of a
6    reasonable basis for questioning the impartiality of a judge, or allegations of facts
7    establishing other disqualifying circumstances. Maier v. Orr, 758 F.2d 1578, 1583 (9th
8    Cir. 1985); see also U.S. v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (explaining that
9    disqualification under Section 455(a) is necessarily fact-driven and may turn on subtleties
10   in the particular case). “Conclusory statements and unsupported beliefs and assumptions
11   are of no effect.” Maier, 758 F.2d at 1583. Indeed, the Ninth Circuit instructs that
12   “[f]rivolous and improperly based suggestions that a judge recuse should be firmly
13   declined.” Id. The Court elects to follow this course of action. Plaintiff’s motion is
14   DENIED. In accordance with Local Civil Rule 3(f), this Order will be referred to the
15   Honorable Chief Judge Ricardo S. Martinez for review of this decision.
16                                       IV. CONCLUSION
17             For the reasons stated above, the Court GRANTS Defendant’s Motion to Dismiss
18   and GRANTS in part Defendant’s Motion for Relief from the Court’s Standing Order.
19   Dkt. ## 5, 9. The Court DENIES Plaintiff’s Motion for Recusal. Dkt. # 11. The Court
20   also DENIES as moot Plaintiff’s Motions to Disqualify and for De Novo Review. Dkt. ##
21   12. 13.
22
23   DATED this 27th day of February, 2019.
24
25
                                                         A
                                                         The Honorable Richard A. Jones
26                                                       United States District
27
28   ORDER – 6
